Citation Nr: 0402255	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a ruptured right 
ear drum.

2.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1970.

The claim concerning entitlement to service connection for 
hearing loss of the right ear comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 RO rating 
decision, and the veteran submitted a notice of disagreement 
with this decision in July 2002.  The claim concerning 
entitlement to service connection for a ruptured right ear 
drum arises from a November 2002 rating decision, with which 
the veteran filed a notice of disagreement in January 2003.  
The RO issued a statement of the case concerning both claims 
in March 2003, and the veteran perfected both appeals by 
filing a VA Form 9 later that month.  

The claim concerning service connection for a ruptured right 
ear drum is discussed in the decision section, while the 
claim concerning service connection for hearing loss of the 
right ear is discussed in the remand section.

In March 2003, the veteran filed a claim for service 
connection for leukemia as secondary to exposure to Agent 
Orange.  It does not appear that the RO has yet adjudicated 
this claim, which has not been developed or certified for 
appeal and is not inextricably intertwined with the issues 
now before the Board.  Therefore, the Board refers this issue 
to the RO for appropriate action. 
 

FINDINGS OF FACT

1.  No abnormalities concerning the veteran's right ear drum 
were noted on entrance; he perforated his right ear drum in 
March 1969 after being hit in the head with a dull object and 
falling off a truck; he was hospitalized for 24 hours for 
observation, and returned to light duty.  

2.  At a June 1970 separation examination and a January 1971 
VA examination, the veteran's right ear drum was found to be 
normal.  

3.  There is no indication that the veteran sought medical 
treatment - from VA or private health care providers - for 
any right ear drum complaints following his discharge from 
active duty.  

4.  A January 2002 VA examination revealed an intact right 
tympanic membrane.


CONCLUSION OF LAW

Service connection for a ruptured right ear drum is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran's original claim for service connection of 
disabilities (made on a VA Form 21-526) was filed in 
September 1970.  His informal claim for service connection 
for a ruptured right ear drum was made in a July 2002 written 
statement.  He has not raised an issue as to provision of a 
form or instructions for applying for benefits.  Thus, there 
is no issue as to provision of a form or instructions for 
applying for benefits in this case.  38 U.S.C.A. § 5102; 38 
C.F.R. § 3.159(b)(2).

The RO sent the veteran a development letter in August 2002, 
notice of a rating decision in November 2002, and a statement 
of the case in March 2003.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether service connection and a higher rating 
could be granted, and the analysis of the facts as applied to 
those criteria, thereby abundantly informing the veteran of 
the information and evidence necessary to substantiate his 
claim.  The Board is also satisfied that by its August 2002 
letter (sent out before the initial denial of service 
connection), VA specifically set out "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The RO has obtained the veteran's service medical records, 
and he has not indicated that there are any outstanding 
records pertinent to his claim.  The veteran underwent a VA 
examinations in January 1971 and January 2002, and the 
reports of these examinations have been obtained and reviewed 
by the RO and the Board as well.

VA has substantially fulfilled its duties to notify and 
assist in this case, and there are no areas in which further 
development may be fruitful.  Remanding this case to the RO 
(which referenced 38 C.F.R. § 3.159 in its March 2003 
statement of the case) could not possibly benefit the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

II.  Service connection for a ruptured right ear drum

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Finally, a veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d).  

The service medical records in this case do not include an 
enlistment examination, but when the veteran was examined in 
October 1967, prior to his commitment for a brief period to a 
military stockade and again in February 1968 when he was 
apparently released from the stockade, he denied any history 
of ear trouble, and no abnormalities were noted concerning 
his ears on either examination.  In March 1969, the veteran 
sought outpatient treatment after reportedly suffering a blow 
to his forehead by a dull object (probably a rock).  This 
blow apparently knocked him off the back of a truck and left 
him unconscious for approximately four to five minutes.  
Examination revealed that his right tympanic membrane was 
perforated, although there was no active bleeding.  Following 
the examination, the impressions included perforated right 
tympanic membrane.  The veteran was hospitalized for 24 hours 
for observation, and returned to light duty.  At a June 1970 
separation examination, the veteran's ear drums were found to 
be normal.  

There is no indication that the veteran ever sought medical 
treatment - from VA or private health care providers - for 
any right ear drum complaints following his discharge from 
active duty.  Indeed, he made no such complaints at a VA 
examination in January 1971 (which revealed a normal tympanic 
membrane).  

At a January 2002 VA examination, the veteran (who was 
primarily complaining of bilateral hearing loss and tinnitus) 
mistakenly reported that he had perforated his left tympanic 
membrane.  In any case, examination revealed an intact right 
tympanic membrane.

In this case, the veteran's March 1969 right ear drum rupture 
appears to have been acute and transitory in nature and 
completely resolved by the time of service separation.  No 
further complaints or diagnoses of any right ear drum rupture 
were noted in the three decades following discharge 
(beginning as early as the January 1971 VA examination, just 
six months after separation from active duty).  The recent VA 
examination (conducted over 30 years after separation) did 
not result in a diagnosis of any right ear drum disability.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the veteran himself has claimed he has a 
current right ear drum rupture, the Board notes that as a 
layman, he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Consequently, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a ruptured right ear drum. 38 
U.S.C.A. § 1110.  When the preponderance of evidence is 
against a claim, it must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for a ruptured right ear drum is denied.

REMAND

Your claim concerning entitlement to service connection for 
hearing loss of the right ear is being REMANDED to the RO via 
the Appeals Management Center, in Washington, DC.  VA will 
notify you if further action is required on your part.

By a February 1971 rating decision, the veteran was granted 
service connection for hearing loss of the left ear and 
assigned a noncompensable rating for this condition.  He is 
now seeking service connection for hearing loss of the right 
ear, which he claims arose from exposure to noise from 
artillery fire during combat in Vietnam.  A January 2002 VA 
audiology examination revealed, in pertinent part, moderate 
sensorineural hearing loss of the right ear.  A January 2002 
VA ear diseases examination  (conducted by a VA physician's 
assistant) effectively confirmed the diagnosis of 
sensorineural hearing loss in the right ear, but the 
physician's assistant gave no opinion as to whether this 
condition was incurred in service or to a compensable degree 
within one year of discharge.  Therefore, an addendum opinion 
should be sought from this VA examiner.  If this examiner is 
not available, then a new examination should be scheduled, as 
detailed below.

Accordingly, the Board remands this claim to the RO for the 
following actions:

1.  Forward the claims file to the VA 
physician's assistant who examined the 
veteran in January 2002, for an addendum 
opinion.  If this VA physician's 
assistant is unavailable to provide this 
opinion, schedule the veteran for a new 
examination to determine the nature and 
etiology of any right ear hearing loss.  
Provide the claims file to the examiner, 
and ensure that any tests and studies 
deemed necessary (including an 
audiological evaluation) are 
accomplished.  Based upon review of the 
claims file and (if necessary) a new 
examination of the veteran, the examiner 
should answer the following questions:

a.  Does the veteran currently have 
hearing loss of the right ear?

b.  If the veteran currently has 
hearing loss of the right ear, is it 
at least as likely as not 
(probability of at least 50 percent) 
that this disability had its onset 
in service, to include as due to a 
ruptured ear drum at that time or 
otherwise to events in service, or 
was first manifested to a 
compensable degree within one year 
of his discharge in July 1970?  

2.  Review the examiner's report upon 
receipt to ensure its adequacy.  If it is 
inadequate for any reason or if the 
examiner did not answer all questions 
specifically and completely, return it 
for revision.

3.  Review the claims file and ensure 
that all required notification and 
development actions are fully complied 
with and satisfied.  

4.  Thereafter, re-adjudicate the claim.  
If it remains denied, provide the veteran 
and any representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, 
including a summary of the evidence and 
analysis in light of all pertinent legal 
authority.  Allow an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.43 and 38.02.


                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



